Citation Nr: 9906323	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  98-01 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of a debt stemming from the 
overpayment of pension benefits.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1945 to April 
1946.  The veteran died on August [redacted], 1991.  The 
appellant is the surviving spouse of the veteran.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision of the Committee on 
Waivers and Compromises (Committee) of the San Juan, Puerto 
Rico, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied waiver of recovery of a debt 
stemming from the overpayment of pension benefits.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed.

2.  The appellant failed to notify VA of her unearned income, 
resulting in an overpayment of improved pension benefits, 
which constitutes a misrepresentation of a material fact.


CONCLUSION OF LAW

Waiver of recovery of a debt stemming from the overpayment of 
improved pension benefits is precluded by law.  38 U.S.C.A. 
§§ 5107, 5302 (West 1991 & Supp. 1998); 38 C.F.R. §§ 1.962, 
1.965 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, she has presented a claim that is 
plausible.  She has not alleged that there are any records of 
probative value that may be obtained which have not already 
been associated with the claims folder.  The Board 
accordingly finds that the duty to assist the veteran, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

The provisions of 38 U.S.C.A. § 5302(c) (West 1991 & Supp. 
1998), prohibit the waiver of a debt where "there exists in 
connection with the claim for such waiver an indication of 
fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining waiver."  
Similarly, 38 C.F.R. § 1.965(b) (1998), precludes waiver upon 
a finding of (1) fraud or misrepresentation of a material 
fact, (2) bad faith, or (3) lack of good faith.  A debtor's 
conduct is deemed to constitute bad faith "if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  A debtor exhibits lack of good faith 
where the debtor's conduct shows an "absence of an honest 
intention to abstain from taking unfair advantage of 
the...Government."  The Board also notes that any 
misrepresentation of material fact must be "more than non-
willful or mere inadvertence."  38 C.F.R. § 1.962(b) (1998).

If the debtor's conduct is deemed not to have constituted 
"fraud," "misrepresentation of a material fact," "bad 
faith," or "lack of good faith," the request for waiver 
will be evaluated pursuant to the principles of equity and 
good conscience found in 38 C.F.R. § 1.965(a) (1998).

The July 1997 Committee decision found that the appellant's 
overpayment was due to unearned income discovered through an 
income verification match.  The Committee adjudicated the 
appellant's claim on the basis of equity and good conscience 
and denied her request for waiver.

The Board finds that the overpayment at issue in the case was 
created due to a misrepresentation of a material fact by the 
appellant.  The appellant established entitlement to a 
pension benefits by means of an October 1991 letter from VA.  
That letter informed her:

Your rate of VA pension is directly 
related to you/your family's income.  
Adjustment to your payments must be made 
whenever your/your family's income 
changes.  Therefore, you must notify us 
immediately if you/your family receive(s) 
any income from a source other than that 
shown above.  You must also report any 
changes in the income shown above.  
Failure to inform the VA promptly of 
income changes may result in the creation 
of an overpayment in your account.

The appellant was again issued letters which contained that 
paragraph in September 1991, November 1994, May 1995, July 
1995, August 1995, March 1996, and October 1996.  The 
appellant received letters in November 1991 and November 1992 
which stated:

If the income information shown above is 
not correct, please furnish an accurate 
statement of your income from all 
sources.  If, at a later date, there is 
any change in the number of your 
dependents or change in income other than 
the December 1 Social Security 
increase...you should notify us 
immediately.  If you are not presently 
receiving Social Security but begin 
receiving this benefit at a later date, 
you should inform us immediately...

The Board notes that letters listed above all contained 
information indicating that the appellant had no income from 
any source, as he had reported to VA in a September 1991 Form 
21-534, Application for Dependency and Indemnity Compensation 
or Death Pension by a Surviving Spouse or Child (Including 
Accrued Benefits and Death Compensation Where Applicable), 
prior to her reporting of an annual income of $1,870.00 in an 
April 1996 Eligibility Verification Report.  She also 
reported no income from any source in VA Forms 21-0519, 
Improved Pension Eligibility Verification Report (Surviving 
Spouse and/or Children), dated in October 1992, September 
1993, and October 1994.

Subsequently, VA received notice from an independent 
verification match that the appellant was receiving unearned 
income in the amount of $14,845.00 annually.  In a November 
1996 letter, VA proposed to terminate her pension based upon 
the receipt of that information, and her pension was 
terminated by means of a January 1997 letter.  VA used a 
signed statement from the appellant obtained in the 
independent verification match which indicated her receipt of 
$14,845.00 annually since 1993 to determine that an 
overpayment in the amount of $20,864.00 had been created.  
The appellant was notified of the debt by means of a March 
1997 letter.  She requested waiver by means of an April 1997 
letter.  Waiver of recovery was denied by means of the July 
1997 Committee decision, and the appellant has perfected an 
appeal of that decision.

The Board notes that the numerous pension award letters the 
appellant received, and the instructions on the Eligibility 
Verification Reports, which the appellant completed and 
signed, contained ample indication of the necessity to report 
any income she received from any source.  The Board 
specifically notes that the appellant did not voluntarily 
report the income which created the overpayment.  That 
unreported income was detected by VA due to an independent 
verification match.  In addition, the Board notes that 
despite her failure to accurately report income received, the 
appellant did report unreimbursed medical expenses to VA, 
showing some familiarity with the terms and requirements of 
the receipt of a VA pension.  The Board finds that the 
appellant failed to inform VA that she was receiving 
additional unearned income.  The Board finds that failure 
represents a misrepresentation of a material fact as the 
appellant submitted several signed statements in which she 
incorrectly reported her income.  The appellant knew or 
should have known that correct reporting of income was the 
determining factor in calculating her VA pension.

Therefore, the appellant's action in reporting an incorrect 
amount of income to VA must be viewed as having been 
undertaken with the "intent to seek unfair advantage," as 
well as with "knowledge of the likely consequences," namely 
that the appellant would be paid money to which she was not 
entitled.  That failure to report income also resulted in a 
substantial loss to the government.  The Board notes that the 
appellant has stated that she provided the correct 
information when requested.  However, the Board notes that 
there are several signed statements of record from the 
appellant with incorrect income figures.  The Board notes 
that the appellant was in receipt of overpayments of pension 
benefits for a period of approximately three years prior to 
VA discovering the unreported income through an independent 
verification match.

The Board has particularly relied upon the period of time for 
which the appellant was receiving benefits to which she was 
not entitled, and the fact that she affirmatively 
misrepresented her income, in finding that the appellant's 
actions were more than non-willful or mere inadvertence, and 
thus constitute misrepresentation of a material fact.  
Therefore, the Board finds that the appellant's actions, or 
her failure to act and report her income to VA, were 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and resulted in a loss 
to the government.

Accordingly, the appellant's conduct is properly 
characterized as a misrepresentation of a material fact, or 
bad faith and lack of good faith in her dealings with the 
government, and waiver of recovery of her debt stemming from 
the overpayment of improved pension benefits is precluded by 
law.  38 U.S.C.A. §§ 5107, 5302 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 1.962, 1.965 (1998).


ORDER

Waiver of recovery of a debt stemming from the overpayment of 
improved pension benefits is precluded by law.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

